Citation Nr: 0426215	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  02-12 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disorders.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
generalized anxiety disorder.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


REMAND

The veteran had active duty from December 1952 to December 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2002 and September 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

Review of the veteran's claims folder reveals that further 
action is necessary to comply with the VA's duty to assist in 
the development of his claim.  See 38 C.F.R. §§  3.159 
(2003).  

The veteran's claims folder does not contain a copy of the 
veteran's service medical records beyond the November 1954 
separation examination.  Although a VA Form 07-3101, Request 
for Information, reveals that a request was sent to retrieve 
the veteran's service medical records in 1966, there is no 
indication in the claims folder of the results of that 
request or any notation that the service medical records are 
not available.

Additionally, the veteran has not been examined in relation 
to his claim of entitlement to service connection for 
bilateral foot disorders.  Review of the claims folder 
reveals that a private physician, W.G.B., submitted a letter 
regarding the possible relationship between the veteran's 
current bilateral foot disorders and the wearing of boots and 
shoes two sizes too small for the two years that the veteran 
was on active duty.  The physician noted that it was 
possible, but that "one would note that this was 50 years 
ago."  The United States Court of Appeals for Veterans 
Claims (Court) has held that such medical opinions are too 
speculative to establish a plausible claim by themselves. See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Bostain 
v. West, 11 Vet. App. 124, 127-28 (1998); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Further 
clarification of the possible etiological connection between 
the veteran's bilateral foot disorders and service is 
necessary.  The VA has a duty to assist the appellant in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c) (2003).  The duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining an adequate 
VA examination.  38 C.F.R. § 3.159(c)(4) (2003).  This duty 
is neither optional nor discretionary.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The fulfillment of the statutory duty 
to assist includes conducting a thorough and contemporaneous 
medical examination, one that takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the 
following:

1.  The AMC/RO should make another 
attempt to secure the veteran's service 
medical records through official 
channels.  A specific request should be 
made for any mental hygiene records.

2.  After the receipt of any available 
service medical records, the veteran 
should be afforded a VA podiatry 
examination to determine whether the 
veteran's current bilateral foot 
disorders are at least as likely as not 
to be related to wearing size 12 boots 
and shoes during the veteran's period of 
active service from December 1952 to 
December 1954.  The examiner should note 
review of the veteran's claims folder and 
must fully explain the rationale of any 
opinion expressed.

3.  The claims file must be reviewed and 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) must be completed.  See 
also 38 C.F.R. § 3.159 (2003).

4.  The veteran's claim of service 
connection for bilateral foot disorders, 
and requests to reopen the previously 
denied claims of entitlement to service 
connection for bilateral hearing loss and 
generalized anxiety disorder should be 
readjudicated based upon a review of all 
evidence of record.  If any benefit sought 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





